In an action by a firm of attorneys to recover from the defendant the sum of $5,000 as the reasonable value of services rendered to defendant’s wife in defending a habeas corpus proceeding instituted by him to enforce his visitation rights under a separation agreement, he appeals from an order of the Supreme Court, Kings County, dated February 28, 1962, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.